Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105826768 in view of Yang 7798859.
	Regarding claim 1, CN ‘768 substantially discloses the claimed invention, including an electrical connector comprising: an insulative base 11,12; a fixed terminal 3 secured to the insulative base; and a movable terminal 4 including a securing portion (the vertical portion between 42 and 43) fixed to the insulative base, a contacting portion 41 in touch with the fixed terminal, and a tail 43 opposite to the contacting portion.  Yang (front page and Figure 2; column 2, lines 41-42) discloses a securing portion has a pair of side arms 14 bent and insert-molded with the insulative base 43, and to provide the securing portion of CN ‘768 with bent side arms thus would have been obvious, to allow insert-molding into the base.
Regarding claim 2, CN ‘768 discloses the securing portion of the movable terminal 4 is substantially perpendicular to the contacting portion 41 and the tail 43.
Regarding claim 3, CN ‘768 discloses the fixed terminal 3 includes a substantially vertical securing portion (between 32 and 33), and to provide the securing portion with a pair of side arms insert-molded with the insulative base 11,12 would have been obvious as taught by Yang above.
Regarding claim 4, CN ‘768 discloses the fixed terminal 3 includes a contacting portion 31 bent to a substantially horizontal position from the securing portion thereof after the fixed terminal is insert-molded with the insulative base 11,12.
Regarding claim 5, Yang discloses each of the pair of side arms 14 is bent about 45 degrees.
Regarding claim 6, CN ‘768 discloses an insulative cover 2 secured to the insulative base 11-12 and covering the fixed terminal 3 and the movable terminal 4.
Regarding claim 7, CN ‘768 discloses an outer metallic shell 5 enclosing the insulative cover 2 and the insulative base 11,12.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833